Citation Nr: 1208374	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-10 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disability (claimed as a nervous disorder), and if so, whether the reopened claim should be granted.  


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from May 1982 to August 1985 and from March 2003 to June 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for a nervous condition was denied in an unappealed April 1986 rating decision.  

2.  Evidence received since the April 1986 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder; such evidence is not cumulative or redundant of evidence already of record.  

3.  The Veteran's acquired psychiatric disorder is proximately due to his service-connected residuals of a crush injury to the right shoulder and chest.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The Veteran's acquired psychiatric disorder is proximately due to or the result of service-connected residuals of a crush injury to the right shoulder and chest.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.310, 3.102 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) in regard to that issue. 

Legal Criteria 

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

Claim to Reopen

The RO initially denied service connection for a nervous condition in an April 1986 rating decision, and the Veteran was notified of the denial the following month.  The RO denied the Veteran's claim because he was not shown to have complaints of, or treatment for, a nervous disorder during service.  The Veteran did not appeal the denial and it became final.  

Evidence of record at the time of the April 1986 rating decision consisted of the Veteran's service treatment records (STRs) and a December 1985 VA examination report.  

Evidence received since the April 1986 rating decision includes VA outpatient treatment records, a November 2007 VA examination report, and two private, positive nexus opinions linking the Veteran's current psychiatric disability to his service-connected right shoulder/chest disability.  

Without the need to discuss each new piece of evidence in detail, the Board finds that the new evidence of record is both new and material.  There are two opinions from private physicians indicating that the Veteran's current psychiatric disability is related to his service-connected right shoulder/chest disability.  The Board finds that this evidence raises a reasonable possibility of substantiating the claim, and in this regard finds that this new evidence is neither cumulative nor redundant of the evidence previously of record.  Accordingly, reopening the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is in order.  

Service Connection 

The record reflects that the Veteran was injured during his first period of service while operating a fork-lift causing a crush injury to his right shoulder and chest for which he is now service connected.  Another service member, and friend of the Veteran, was killed on the same machine a few days later.  He maintains that he has experienced nervous problems since the incident, and that due to his residual disability, he is unable to participate in activities he once found enjoyable.  

STRs are negative for any treatment or complaints of an acquired psychiatric disability.  

In December 1985, four months following discharge from his first period of service, the Veteran was afforded a VA psychiatric examination.  He related the in-service injury and subsequent death of a friend.  The Veteran reported having recollection of these events causing him to become extremely anxious.  He denied any current psychiatric treatment.  The examiner diagnosed the Veteran as having generalized anxiety disorder.  No opinion was provided as to the etiology of the Veteran's anxiety disorder.  

The April 1986 rating decision denying service connection for a nervous condition noted the Veteran's history of a fork-lift accident.  The denial also included a notation that the Veteran had been very nervous and irritable since the accident.  

The Veteran was afforded another VA examination in November 2007, during which he reported receiving both private and VA psychiatric treatment for "nerves."  He indicated his symptoms are treated with anti-anxiety medication and anti-depressants.  The Veteran advised that he had daily irritability, moderate anger, nervousness, and severe depressed mood beginning in 2003.  The examiner diagnosed the Veteran as having depressive disorder, not otherwise specified, and alcohol abuse disorder.  The examiner opined that the Veteran's depressive disorder is not caused by or a result of his service-connected shoulder/chest disability.  In so opining, the examiner indicated that the Veteran had no in-service treatment for psychiatric complaints, nor was there evidence of psychiatric complaints or treatment within a year of discharge from the military.  The examiner further noted that although the Veteran reported seeking treatment for psychiatric problems in 2003, there was no clinical evidence of record to show psychiatric treatment prior to 2005.  

In a letter dated in April 2010, and received by VA in March 2011, the Veteran's treating physician indicated that the Veteran's daily activities are restricted due to his service-connected shoulder/chest disability.  She noted that the Veteran is unable to complete daily tasks, nor is he able to participate in activities he once enjoyed (running, weight lifting, and baseball).  She found that as a consequence, he has decreased interest and pleasure in most activities.  The physician further noted that the Veteran presents with frustration, anxiety, and irritability.  The Veteran also endorsed emotional changes including depressed mood, vegetative changes, sleep alteration, and low energy level.  She noted that the Veteran complains of fatigue or low energy nearly every day.  Ultimately, the private physician opined that it was more probable than not that the Veteran's depression was secondary to his service-connected right chest/shoulder disability.  

Also of record is a report from a private licensed clinical psychologist.  She indicated that prior to making her findings, she reviewed the Veteran's claims file.  This psychologist reviewed the previous examinations and contentions of the Veteran and opined that his symptoms were consistent with a diagnosis of anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified.  She opined that based upon the December 1985 medical opinion linking the Veteran's psychiatric disability to his right shoulder/chest injury, and upon review of the evidence of record, that it was more likely than not that the Veteran's "service-connected injury precipitated the development of an anxiety disorder, and it is as likely as not that it also triggered the development of a depressive disorder."  

Upon review of the record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's residuals of a crush injury to the right shoulder and chest caused his current psychiatric disorder.  

The Board notes that under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions. Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, there are competent, persuasive and probative opinions for and against the claim.  The Veteran complained of symptoms associated with depression and anxiety within one month of discharge from his first period of military service, and he reported increasing symptomatology in the early-2000s.  The November 2007 VA examiner indicated that the Veteran never complained of psychiatric symptoms within a  year of his discharge from his first period of service, but a December 1985 VA examination report shows otherwise.  Thus, considering the most recent opinions by the Veteran's treating physician and a private psychologist, the Board finds the evidence in equipoise as to whether the Veteran's current anxiety and depressive disorders are secondary to his service-connected residuals of a crush injury to the right shoulder and chest.  Therefore, the Board will resolve reasonable doubt in the Veteran's favor and conclude that the criteria for service connection for an acquired psychiatric disorder are met.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


